Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2014

                                      No. 04-14-00057-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

 ALAMO AIRCRAFT SUPPLY, INC., Alamo Aircraft, Ltd., Wulfe Rentals, Ltd., and Lobo
                              GC, Ltd.,
                              Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-08223
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        This is an accelerated appeal from the trial court’s order of January 23, 2014, denying
appellant’s plea to the jurisdiction. Appellant timely filed its notice of appeal on January 23,
2014. The reporter’s record was due February 3, 2014, and a record was filed on February 4,
2014. Apparently, after the reporter’s record and clerk’s record were filed, and this court had set
a due date for appellant’s brief, appellant requested the reporter file an additional volume of
reporter’s record. On March 10, 2014, the court reporter filed a notification of late record stating
the additional portion of the record was not filed because appellant has not paid or made
arrangements to pay the reporter’s fee to prepare the record and that appellant is not entitled to
the record without paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

         We order appellant to provide written proof to this court on or before March 17, 2014
that either (1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have
been made to pay the reporter’s fee, or (2) appellant is entitled to the record without prepayment
of the reporter’s fee. See TEX. R. APP. P. 35.3(b). We advise appellant that its brief is still due
March 31, 2014, but if appellant fails to comply with this order, the court will consider those
issues or points raised in appellant’s brief that require only those portions of the record already
on file in this court. Cf. TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court